DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of wherein the cable retainer exhibits a first guide for the running element first slit edge and a second guide for the running element second slit edge , wherein the  first guide is a first channel and the second guide is a second channel, wherein the first channel is formed by the concave surface of the curved section and the cable guide, wherein the cable guide has
The primary reason for the allowance of claim 11 is the inclusion of wherein a cross-section profile of the first guide perpendicular to the cable bore axis is different from the cross-section profile the second guide  perpendicular to the cable bore axis, the first longitudinal slit edge shaped to be guided by the first guide of the cable retainer, and the second longitudinal slit edge shaped to be guided by the second guide of the cable retainer, such that the first longitudinal slit edge can interact with the first guide, and the second longitudinal slit edge can interact with the second guide in a clearance fit when the running element lies on the cable guide of the cable retainer, wherein the connecting piece is connected to the console rotatably between a rest position and a spring-biased position  further comprising a spring element biasing the connecting piece towards the rest position. The prior art of record fails to teach or suggest the claimed combination of features absent the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634